Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2013-12049 on page 1 of the specification.

Drawings
5.       The drawing(s) filed on 11/12/2020 are accepted by the Examiner.

Status of Claims
6.       Claims 1-13 are pending in this application.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are: 
“a determination unit” in claims 1, 5, and 7;
“an acquisition unit” in claims 1 and 13;
“a first transmission unit” in claim 1;
“a control unit” in claim 1;
“a storage unit” in claims 2, 4, and 7;  
“a reception unit” in claim 3;
“a registration unit” in claim 9;
“a second transmission unit” in claim 9; and 
“another acquisition unit” in claims 11, 12, and 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a determination unit configured to determine whether received print data is print data for which a predetermined print setting is made’ corresponds to 
(b)       Claim 1: ‘an acquisition unit configured to acquire first print data from another server system, the first print data being determined to be print data for which the predetermined print setting is made by the determination unit' corresponds to CPU 201 implemented ‘transmission/reception unit 301’.  “A transmission/reception unit 301 receives print data from the client terminal 102, the extended cloud print service 104, and the general-purpose cloud print service 103 via a network.”  [0046].
(c)       Claim 1: ‘a first transmission unit configured to transmit the first print data acquired by the acquisition unit to an image forming apparatus ' corresponds to Fig. 1 ‘general-purpose cloud print service 103’ [0029].  “The general-purpose cloud print service 103 generates print data based on print settings made by the user, and transmits the generated print data to the image forming apparatus 101.” [0029].
(d)       Claim 1: ‘a control unit configured to control the image forming apparatus to acquire second print data from the other server system without acquiring the second print data determined to be print data for which the predetermined print setting is not made by the determination unit’ corresponds to Fig. 2 ‘CPU 201’.  “A central processing unit (CPU) 201 reads out programs stored in an auxiliary storage device 203 into a read-only memory (ROM) 202, and executes the programs. Further, the CPU 201 controls devices connected to a system bus 210 in an integrated manner.” [0033].
(e)       Claim 2: ‘a storage unit configured to store setting information about print data compatible with printing to be executed by the image forming apparatus ' 
(f)       Claim 3: ‘a reception unit configured to receive a printing complete notification based on information indicating that the image forming apparatus has completed printing for the second print data' corresponds to Fig. 2 ‘network interface controller (NIC) 205’.  “A network interface controller (NIC) 205 is an interface that connects to the network 105 and inputs and outputs print data and device information from and to the outside of a printer.” [0037].  Fig. 14 flowchart: “In step S303, upon completing the generation of the print queue, the extended cloud print service 104 transmits a registration complete notification to the image forming apparatus 101.” [0071].
(g)       Claim 9: ‘a registration unit configured to register the image forming apparatus in the server system' corresponds to CPU 201 implemented Fig. 14 flowchart:  “A processing sequence for registering the image forming apparatus 101 in the extended cloud print service 104 will now be described with reference to Fig. 14. When the processing sequence illustrated in Fig. 14 is executed, printing using the image forming apparatus 101 can be performed via the extended cloud print service 104.In step S301, the user operates the image forming apparatus 101 to transmit an image forming apparatus registration request to the extended cloud print service 104. In step S302, the extended cloud print service 104 executes registration processing based on 
(h)       Claim 9: ‘a second transmission unit configured to transmit, to the other server system, information about the image forming apparatus registered by the registration unit' corresponds to Fig. 1 ‘general-purpose cloud print service 103’ [0029].  “The general-purpose cloud print service 103 generates print data based on print settings made by the user, and transmits the generated print data to the image forming apparatus 101.” [0029].
(i)       Claim 11: ‘another acquisition unit configured to acquire information about print data stored in the other server system’ corresponds to CPU 201 implemented ‘transmission/reception unit 301’.  “A transmission/reception unit 301 receives print data from the client terminal 102, the extended cloud print service 104, and the general-purpose cloud print service 103 via a network.”  [0046].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Examiner’s Statement of Reasons for Allowance
9.       Claims 1-13 are allowed.

10.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“A server system comprising: a determination unit configured to determine whether received print data is print data for which a predetermined print setting is made; an acquisition unit configured to acquire first print data from another server system, the first print data being determined to be print data for which the predetermined print setting is made by the determination unit; a first transmission unit configured to transmit the first print data acquired by the acquisition unit to an image forming apparatus; and 
a control unit configured to control the image forming apparatus to acquire second print data from the other server system without acquiring the second print data determined to be print data for which the predetermined print setting is not made by the determination unit.” along with all the other limitations as required by independent claim 1.


11.       It follows that claims 2-13 are then inherently allowable for depending on an allowable base claim.

.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sawata et al. (US 2018/0113655) discloses a print management apparatus including a memory that stores settings information of a print job, and printer information representing information related to a printer, a display controller that controls a display to simultaneously display a print job list representing a list of print jobs, and a printer list representing a list of printers, and a receiving unit that receives an input to the print job list displayed on the display. The display controller changes, in response to reception by the receiving unit of an input to select a print job displayed in the print job list, a display order of printers in the printer list by use of the settings information of the selected print job and the printer information. The receiving unit receives, from a screen displayed on the display and in which the changing of the display order is reflected, an input to select a destination printer to which a print job is to be transmitted.

            Sakurai (US 10,558,411) discloses a server apparatus includes a controller that determines, for a page of a held print job, whether or not to perform rendering processing in the server apparatus, performs, in accordance with a result of the 

Morita et al. (US 10,079,954) discloses an image forming apparatus including: a hardware processor configured to: recognize a plurality of functions of the image forming apparatus, and determine a priority function to be preferentially introduced to a user among the plurality of functions recognized; and a first transmitting unit configured to transmit function introducing information indicating the functions of the image forming apparatus, which are recognized by the hardware processor, and the priority function, to a terminal device.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677